Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 08, 2015

The Court of Appeals hereby passes the following order:

A16A0178. BRUCE ROBBINS, SR. v. THE STATE.

      Bruce Robbins, Sr. was found guilty of armed robbery, aggravated assault,
aggravated battery, and possessing a weapon during the commission of a crime, and
he was sentenced to life without the possibility of parole based on the recidivist
statute. We affirmed his convictions on appeal. Robbins v. State, 293 Ga. App. 584
(667 SE2d 684) (2008). In 2013, Robbins filed a motion to correct a void and illegal
sentence based on his recidivist punishment. The trial court denied the motion, and
Robbins appealed. We thoroughly considered his arguments regarding the recidivist
sentence and affirmed the trial court’s ruling. Case No. A14A0128 (April 3, 2014).
Robbins subsequently filed another motion to vacate void sentence, alleging a lack
of notice regarding his recidivist punishment and rehashing the arguments from his
previous motion to vacate. We lack jurisdiction.
      This Court previously ruled that the trial court properly sentenced Robbins. “It
is axiomatic that the same issue cannot be relitigated ad infinitum. The same is true
of appeals of the same issue on the same grounds.” Echols v. State, 243 Ga. App.
775, 776 (534 SE2d 464) (2000); see also Jordan v. State, 253 Ga. App. 510, 511 (2)
(559 SE2d 528) (2002). Our ruling in the prior appeal is res judicata. See Hook v.
Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007). Thus, Robbins is estopped
from seeking further judicial review on this issues. See id; see also Ross v. State, 310
Ga. App. 326, 328 (713 SE2d 438) (2011) (law of the case rule bars successive void
sentence appeals). Accordingly, this appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     10/08/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.